OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


             OFFICIAL BUSINESS i ?j&v&m&&& xT                               ^
             STATE OF TEXAS -;
             FEWALTY FOR           'J
  12/15/2014ra"v^'E W§E            -*: Si ^'^^^^^1 0002003152                   dec22 2014
  BRANUM, ALFRED LEE            Tr. C,t.aNd. 5W2^|F MA,LED FROM z,!Wr352T825-08
  On this day, the application for;11 07 Writ of Habeas Corpus has been received
  and presented to the Court.        "*      "        •'•'
                                             '' '                           Abel Acosta, Clerk

                                ALFRED LEE BRANUM
                                PACK UNIT - TDC# 286354
                                2400 WALLACE PACK
                                NAVASOTA.TX 77869                               u TF




MEBH3B 77S&8
                                  ,ii||iiiiii|i|i|iillii-Miiir,llTilli'l'hliil!¥,'lHi mi